DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The following corrections/annotations have been made to the IDS filed on 28 January 2019.  
Citation 10 (page 2), United States Patent 8,188,473 has been corrected to United States Patent 8,118,473 which is the same as in the written description.
Citation 19 (page 2), United States Patent 8,848,061, is "Image and Video Quality Assessment" and should be United States Patent 8,858,061 which is already listed as citation 20 on page 3.  Since citation 19 appears to be a typographical error it has not been considered.
Citation 24 (page 3), United States Patent 9,466,803, is "Compound For Organic Electric Element, Organic Electric Element Comprising The Same And Electronic Device Thereof" and should be United States Patent 9,466,203 which is already listed as citation 27 on  page 3.  Since citation 24 appears to be a typographical error it has not been considered.
Written Description
The following corrections must be made to the written description.  In paragraph 62 United States Patent 9,466,803 should be replaced with United States Patent 9,466,203.  In 48,061 should be replaced with United States Patent 8,858,061.  In paragraph 75 the word "factor" should be replaced with "fraction" to be consistent with the rest of the written description.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Reference
Patentee/Author
United States Patent 9,466,203
Jordan et al.
German Patent Application Publication 102012017445
Ludwig1
Japanese Patent Application Publication 200810407
Kita et al.2

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig.
Ludwig discloses a method and system for determining for determining the amount of grey water in a mixer drum (vessel, reference item 1).  The vessel will, of course, have an interior volume and an axis of rotation.  After a first cement load has been discharged the vessel is cleaned with water.  See paragraph 6.  Ludwig provides a sensor (reference item 6) in the interior volume.  The sensor is located such that it is submerged in the grey water during a first portion of a rotation of the vessel and not submerged in the grey water during a second portion of the .  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Jordan.
Ludwig teaches a method for determining for determining the amount of grey water in a mixer drum (vessel, reference item 1).  The vessel will, of course, have an interior volume and an axis of rotation.  After a first cement load has been discharged the vessel is cleaned with water.  See paragraph 6.  Ludwig provides a sensor (reference item 6) in the interior volume.  The sensor is located such that it is submerged in the grey water during a first portion of a rotation of the vessel and not submerged in the grey water during a second portion of the revolution.  A ratio of 
Ludwig does not expressly mention determining the vessel's angle relative to a horizontal.  However, Jordan teaches that it is already known to measure this angle.
In other exemplary methods and systems of the present invention, step (C) further comprises determining whether such sustained rheology change is due to a false alarm condition, such as tilting of the mixing drum (which could skew rheology monitoring temporarily) or where the automated slump monitoring system detected a leakage condition on the delivery vehicle (such as defective valve). The tilting of the mixing drum can be detected by using the appropriate sensor on the delivery vehicle, and connecting this sensor to the CPU so that a history of vehicle tilt angle can be recorded into CPU-accessible memory.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ludwig with the teachings of Jordan in order to measure the tilt angle as this can affect a measurement of a rheological property of a material in the vessel. 
	With regard to claim 26 Ludwig teach that curves can be used to correlate the measurement to a volume of water.  It would have been obvious to one of ordinary skill in the art to store this type of curve into memory so that the program can actually use the volume measurement or ratio to display the volume amount/
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Kita et al.
Ludwig teaches a method for determining for determining the amount of grey water in a mixer drum (vessel, reference item 1).  The vessel will, of course, have an interior volume and an axis of rotation.  After a first cement load has been discharged the vessel is cleaned with water.  See paragraph 6.  Ludwig provides a sensor (reference item 6) in the interior volume.  The sensor is located such that it is submerged in the grey water during a first portion of a rotation of the vessel and not submerged in the grey water during a second portion of the revolution.  A ratio of submerged to not submerged is determined.  In order to be useful one must compare this ratio to known vessel volumes in order to determine the actual grey water volume.  Finally, Ludwig states that it is already known to account for the grey water during a second batch loading.  See, again, paragraph 6.
Ludwig does not expressly mention discharging the grey water.  Kita et al. teach that it is known to monitor the residual grey water in a mixing drum (vessel) using a sensor.  After measuring the volume of the grey water it can be further discharged.  See at least paragraph 38.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ludwig with the teachings of Kita et al. in order to discharge at least a portion of the remaining grey water so that it does not negatively impact the desired rheological properties of the next concrete batch that will be loaded into the vessel.
Allowable Subject Matter
Claims 1-22 are allowed.  Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: The prior art teach measuring the volume of residual grey water as discussed above.  Additional prior art teach various probes for measuring rheological properties of the concrete/slurry in the mixing vessel.  The prior art do not appear to teach measuring the angle of the mixing vessel relative to the horizontal and the using this angle to determine the residual grey water in the mixing vessel.   The prior art also do not appear to teach storing a geometric representation (interpreted to mean a 3-D representation) of the mixing vessel in memory and using the geometric representation to calculate the residual grey water in the mixing vessel
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference will be made to the machine translation of DE 102012017445.
        2 Reference will be made to the machine translation of JP 2008100407.